IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-31134
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

CLARENCE A. NUGENT,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 95-CR-10005-03
                        - - - - - - - - - -
                           June 25, 1996
Before WIENER, EMILIO M. GARZA and PARKER, Circuit Judges.

PER CURIAM:*

     Clarence A. Nugent appeals his guilty-plea conviction for

using and carrying a firearm during and in relation to a drug-

trafficking offense.   Nugent argues that in light of the

intervening change to the law defining an offense under 18 U.S.C.

§ 924(c)(1), his guilty plea was unknowing based on the factual

basis no longer supporting his plea.    The portion of the factual

basis which was undisputed is sufficient to support criminal

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-31134
                                -2-

liability under § 924(c)(1).   See Bailey v. United States, 116 S.

Ct. 501, 508 (1995).

     Nugent argues that Fed. R. Crim. P. 11(c)(1) was violated by

the district court failing to explain adequately the mandatory

nature of the five-year term of imprisonment and the court

failing to determine whether Nugent understood the mandatory

sentence.   Our review of the record confirms that the court's

explanation of the penalties was adequate under Rule 11 and that

any error by the court by its failure to inquire whether Nugent

understood was harmless.   See United States v. Johnson, 1 F.3d

296, 302 (5th Cir. 1993) (en banc).

     AFFIRMED.